Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1-5 are pending and are amended herein.
	Claims 1-5 are allowed herein.
Authorization for this Examiner’s amendment was given in an interview with Avi Jencmen on 04/27/2022.
The application has been amended as follows: 
1. (Currently Amended) A method of treating a potato plant infected with potato virus Y comprising applying a composition comprising prodigiosin to the potato plant infected with potato virus Y.  
2. (Currently Amended)  The method of claim 1, wherein the composition is in the form of a liquid or solid.  
3. (Currently Amended)  The method of claim 1, wherein the composition is in the form of a liquid.  
4. (Currently Amended)  The method of claim 1, wherein the composition is in the form of a solid.  
5. (Currently Amended) The method of claim 1, wherein the composition comprises the prodigiosin in an amount of 0.05µg/L and further comprises the step of uniformly applying on the leaf surface of the infected plant at a rate of 15 L/mu.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: Asona (J. Pesticide Sci) is considered the closest prior art.  Asona teaches prodigiosin utilized for enhancing the insecticidal activity of Bacillus thuringiensis delta-Endotoxin (Cry1C) against common cutworm.  While Asona teaches a method of utilizing prodigiosin, the prior art does not teach the method as instantly claimed of utilizing prodigiosin for the particular method as set forth in the claims as currently amended.  Further, there is no guidance in the prior art to modify the method to arrive at the instantly claimed method without the use of improper hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611